DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 06/01/2022 has been entered.
Claims 1 and 5 have been amended, claims 4 and 8 were canceled and no claims were added. Therefore, claims 1-3 and 5-7 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit configured to – corresponding to elements 5, 20, 22 in Figs. 1 and 2” “ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
6.	Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Anna et al. (GB 2500690; provided in the IDS) in view of Kim et al. (Kim; US 2008/0291000) and further in view of Mcnew (US 2016/0009175).
	For claim 1, Anna discloses vehicle safety system comprising an image sensor (E.g. Page 2, lines 3: a driver monitoring system having at least one camera for monitoring the driver), a control unit (E.g. Page 2, line 6: controller, Page 2, lines 26-37), and at least one warning device (E.g. Page 11, lines 8-9: triggering warnings), where the image sensor is configured to detect eye configurations of a vehicle driver (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340), Page 3, lines 2-15), wherein the vehicle safety system is adapted to determine that the vehicle driver is about to change lanes and to initiate the at least one warning device to emit a first warning signal based on determining that the vehicle driver is about to change lanes (E.g. Page 10, line 35 – Page 11, line 12, third flow chart 300 illustrating alternate notification of a blind spot warning is shown in Figure 3. A three dimensional (3D) video data stream is generated by an on-board camera system (Step 310). The data stream is supplied to the driver monitoring system for analysis (Step 320), for example to track the position and/or orientation of the driver's head. When the driver signals a change lane maneuver, a check is performed to determine if another vehicle is in a pre-defined blind spot (Step 330). If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340). In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360)), when the at least one warning device is initiated to emit the first warning signal (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and in that case to issue a second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, the control unit is configured to determine if the vehicle driver at least partly is looking outside a warning area that at least partly encompasses the at least one warning device (E.g. Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot, Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and to issue a second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360); Page 3, lines 1-5: The driver monitoring system can determine whether the driver is likely to see a detected hazard. For example, the driver monitoring system can determine whether the driver is looking at a vehicle blind spot, either directly or in a vehicle mirror. If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot).
	Anna fails to expressly disclose determining that the vehicle driver is about to change lanes by one or more of: determining a change of steering angle by using a yaw angle sensor arrangement and/or by determining vehicle movement in relation to road markings by using an external front-facing camera arrangement and to initiate the at least one warning device to emit a first warning signal in the form of a warning light based on determining that the vehicle driver is about to change lanes.
	However, as shown by Kim, it was well known in the art of vehicle safety systems to include determining that the vehicle driver is about to change lanes by one or more of: determining a change of steering angle by using a yaw angle sensor arrangement and/or by determining vehicle movement in relation to road markings by using an external front-facing camera arrangement and to initiate the at least one warning device to emit a first warning signal in the form of a warning light based on determining that the vehicle driver is about to change lanes [E.g. 0018, 0070, 0072, 0075-0077].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Anna with the teaching of Kim in order to enable improve the ability of the vehicle safety system in detecting lane changes by including additional sensors to ensure that the vehicle driver is warned about any intentional or unintentional lane change and thereby increase the overall safety on the road.
	Anna in view of Kim fails to expressly disclose that in response to determining the vehicle driver looking at least partially outside of the warning area issue a second warning, the second warning signal including at least one of a sound signal and a tactile signal.
	However, as shown by Mcnew, it was well known in the art of vehicle safety that in response to determining that a vehicle driver looking at least partially outside of a warning area issue a second warning, the second warning signal including at least one of a sound signal and a tactile signal [E.g. 0083-0086, 0099, 0090].
	It would have been obvious to one of ordinary skill in the art of vehicle safety systems before the effective filling date of the claimed invention modify Anna in view of Kim with the teaching of Mcnew in order to ensure that the vehicle driver perceive a warning even when not looking at the warning device and thereby increase the overall safety on the road.
	For claim 2, Anna discloses wherein the vehicle safety system further comprises at least one environmental sensor configured to determine whether a target vehicle at least partly is within a blind spot field that is outside a coverage of available rear-view mirrors for the vehicle driver (E.g. Page 3, lines 4-6: If a vehicle is detected in a blind spot by a blind spot monitoring system, an output alert can be modified depending on whether the driver is determined as looking at the blind spot; Page 10, lines 35 = Page 11, line 12).
	For claim 3, Anna discloses the vehicle safety system further is adapted to determine the following cases: if the vehicle driver is about to change lanes (E.g. Page 11, lines 1-2: when the driver signals a change lane maneuverer….), if there at least partly is a target vehicle within a blind spot field that corresponds to the possible lane change (E.g. Page 11, lines 2-3: a check is performed to determine if another vehicle is in a pre-defined blind spot (Step 330)), and if the vehicle driver at least partly is looking outside a warning area that corresponds to the possible lane change (E.g. Page 11, lines 3-6: If another vehicle is detected in the blind spot, the driver monitoring system performs a check to determine if the driver is looking towards the hazard area or into a mirror (either the rear-view mirror or a wing mirror) providing a view of the blind spot (Step 340)), and if all these cases are fulfilled, the vehicle safety system is adapted to issue the second warning signal (E.g. Page 11, lines 6-12: In the event that a vehicle is detected in the blind spot and the driver monitoring system determines that the driver is unlikely to see the vehicle, the driver monitoring system will generate a control signal to trigger an additional warning (Step 350) to notify the driver of the presence of the detected vehicle. For example, an audio alert can be generated to indicate the direction of the detected vehicle. If the driver monitoring system determines that the driver is looking towards the hazard area or into a suitable mirror, the operation of the blind spot monitor is unchanged (Step 360)).
	For claim 5, is interpreted and rejected as discussed with respect to claim 1.
	For claim 6, is interpreted and rejected as discussed with respect to claim 2.
	For claim 7, is interpreted and rejected as discussed with respect to claim 3.

Response to Remarks
7.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689